DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The remarks filed on 5/5/2022 are acknowledged.
 	Claims 2, 3, 5, 9, 11-12, 15, 17-18, 20-25, 27, 29-35, and 37 are cancelled.
	Claim 4 is newly cancelled via examiner’s amendment.
 	Claims 1 and 8 are newly amended via examiner’s amendment.
	Claims 1, 6-8, 10, 13, 14, 16, 19, 26, 28, 36, and 38 are pending.

EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with attorney Jeffrey Simon on 5/23/2022.
	The application has been amended as follows: 
Claim 1 – Line 3: Please REPLACE “polymer.” with “polymer, wherein the antimicrobial agent comprises one or more from the group of hydrogen peroxide, chlorhexidine, penicillin, streptomycin, erythromycin, xylitol, fluoride, triclosan, alcohol, and cetylpyridinium chloride.”.
Claim 4 – Please CANCEL claim 4.
Claim 8 – Line 1, Please REPLACE “wherein” with “further comprising a carrier, wherein”.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
Claims 1, 6-8, 10, 13, 14, 16, 19, 26, 28, 36, and 38 are allowed in view of the updated search conducted, prosecution history, the remarks filed 5/5/2022 and 4/19/2021, and the claim amendments entered via examiner’s amendment following the discussion in the interview conducted 5/23/2022.
	The amendment to claim 1 incorporating the limitations from claim 4, which require an antimicrobial agent selected from the list, which is not taught in the Desiderio reference and is sufficient to overcome the previous rejection under 35 USC 102 over Desiderio. 
 	Further, the limitation requiring a microsphere 20 to 50 microns in diameter and pages 7-8 and FIG. 8A from Applicant’s remarks filed 4/19/2021 results in a claim that is commensurate in scope with the unexpected results discussed whereby the claimed composition is selective for S. mutans over S. gordonii bacterium, and are sufficient to overcome the previous rejections under 35 U.S.C. 103 as being unpatentable over Sanders et al. (US 2007/0286822 A1) in view of Smith et al. (US 5549908 A) and further in view of Farokhzad et al. (US 20100303723 Al).
	An updated prior art search did not disclose a reference that teaches the limitations of the claimed microsphere. Further, there is insufficient motivation to combine the prior art to teach or make obvious the unexpectedly superior properties of the claimed microsphere with selectivity for specific bacterial strains.
Therefore, the claimed invention is novel and unobvious over the prior art of record. 

Comments
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 6-8, 10, 13, 14, 16, 19, 26, 28, 36, and 38 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615